     Case: 1:21-cr-00433 Document #: 20 Filed: 09/13/21 Page 1 of 1 PageID #:87

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:21−cr−00433
                                                            Honorable Sara L. Ellis
Sarah Jackson Abedelal
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 13, 2021:


        MINUTE entry before the Honorable Sara L. Ellis:as to Sarah Jackson Abedelal.
Telephone conference set for 9/14/2021 at 10:00 a.m. Attorneys/Parties should appear for
the hearing by calling the Toll−Free Number: (866) 434−5269, Access Code: 8087837.
Members of the public and media will be able to call in to listen to this hearing (use toll
free number). Please be sure to keep your phone on mute when you are not speaking.
Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. Mailed notice (rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
